DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 3 recites “wherein the shielding method comprises at least one of a house shielding method, a ligand shielding method and a jacket shielding method”.    Claim 3 is directed to a barrier free quantum dot film (preamble), and therefore is a product claim.  The limitations of claim 3 do not further limit the structure of the product, but rather define methods by which the product is made, and as such are process limitations.  Process limitations do not carry patentable weight in a claim drawn to structure.  Even though product-by-process claims are limited by and defined by the process, the patentability of a product does not depend on its method of production, but rather determination of patentability is based on the product itself. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since claim 3 merely limits the manner in which the product of claim 1 is made, without further limiting the product itself, it is in improper dependent form.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 4-8 depend on claim 3, and are rejected under 35 USC § 112(d) for the same reasons.

In addition, claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “extra stability” in claim 6 is a relative term which renders the claim indefinite. The term “extra stability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “extra stability” suggests that the quantum dot particles have a degree of stability, and are subsequently processed or treated to increase the amount of stability.  ¶¶ 0059-0060 disclose stability ranges of quantum dot films resulting from various processes.  However these stability values are not recited in the claim, either before or after the processing/treatment, rendering the scope of claim 6 indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Pieper et al. (PG Pub. No. US 2017/0158925 A1) in view of Chen et al. (PG Pub. No US 2018/0291226 A1).
Regarding claim 1, Pieper teaches a barrier free quantum dot particles film, comprising: 
a free standing quantum dot particles layer (¶ 0019: 20) comprising shielded quantum dot particles (¶ 0021: 22) and at least two outer layers (32, 34), wherein the free standing quantum dot particles layer is sandwiched between the at least two outer layers (fig. 1: 20 sandwiched between outer layers 32 and 34); 
wherein the shielded quantum dot particles are formed by shielding quantum dot particles (implicit: quantum dot particles 22 are shielded) by at least one shielding method (process methods do not carry patentable weight in a device claim); 
wherein the shielded quantum dot particles are dispersed in an adhesive (¶ 0025: 24) comprising an acrylate adhesive, a silicone adhesive, a thermoplastic adhesive, or an UV cured adhesive (¶ 0050); 
wherein each of the at least two outer layers is a film selected from the group consisting of polyethylene terephthalate (PET) film (¶ 0020), a polyethylene naphthalate (PEN) film and a polyacrylonitrile (PAN) film.
Pieper further teaches that the two outer layers are configured to protect quantum dot particles 22 from exposure to environmental contaminates such as water vapor (¶ 0020).
Pieper is silent to the water vapor transmission rates of the two outer layers, and therefore does not teach wherein a water vapor transmission rate (WVTR) and an oxygen transmission rate (OTR) for each of the at least two outer layers is within a range of 1 - 10 g/m2d and 50 - 200 cm3/m2d, respectively.
Chen teaches quantum dot barrier layers (¶ 0028: 120, corresponding to 32/34 of Pieper) comprising a water vapor transmission rate (WVTR) and an oxygen transmission rate (OTR) for the barrier layers is within a range of 1-10 g/m2d and 50-200 cm3/m2d, respectively (¶ 0066).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the outer layers of Pieper with the properties of Chen, as a means to provide protection from oxygen and/or water ingress and protection from scratching (Chen, ¶ 0002) for devices such as including, for example, displays (e.g., including barrier films and quantum dot layer are described in WO 2014/113562 to Nelson, et al, which is incorporated herein by reference, LCDs, OLEDs, etc.), solar cells, and other devices (Chen, ¶ 0066).
Since all the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ449, 453 (1976); Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396.

Regarding claims 3-7, Pieper in view of Chen teaches the barrier free quantum dot film according to claim 1 (Pieper, fig. 1).
Pieper in view of Chen is silent to wherein the shielding method comprises at least one of a house shielding method, a ligand shielding method and a jacket shielding method (claim 3),

wherein the house shielding method comprises encapsulating the quantum dot particles by swelling and shrinking of carrier polymers in a solvent; 
wherein the swelling is carried out by heating the carrier polymers; 
wherein the shrinking is carried out by cooling of the carrier polymers;
wherein the encapsulating of the quantum dot particles is controlled by sonicating and further evaporating excess solvent from the carrier polymers; 
wherein encapsulation efficiency of the carrier polymers is within a range of 5 to 20 %; and 
wherein the house shielding method is characterized in providing moisture resistance property to the shielded quantum dot particles (claim 4),

wherein the house shielding method comprises adding crosslinked polymer beads as quantum dot carriers;
wherein the crosslinked polymer beads comprises at least one of polystyrene and polymethyl methacrylate; 
wherein the crosslinked polymer beads are crosslinked by a crosslinker selected from the group consisting of divinylbenzene, N,N'-Methylene-bis- acrylamide, and ethylene glycol di-methacrylate crosslinker; 
wherein a size of the crosslinker is within a range of 100 nm to 5 m; and wherein an amount of the crosslinker in a dispersion is within a range of 1 to 5 % wt (claim 5),

wherein the ligand shielding method comprises encapsulating the quantum dot particles with a surfactant ligand co-system in a form of liquid, grease or paste; 
wherein the surfactant ligand co-system comprises a surfactant and a ligand; and 
wherein the ligand shielding method provides surface rigidity and extra stability to the quantum dot particles (claim 6), and

wherein the surfactant is selected from one of the following: 
a block copolymer selected from the group consisting of poly(ethylene glycol)-block- poly(propylene glycol)-block-poly(ethylene glycol), poly(propylene glycol)-block- poly(ethylene glycol)-block-poly(propylene glycol), and polystyrene-block- poly(acrylic acid);
a copolymer selected from the group consisting of poly(methyl methacrylate-co- methacrylic acid), and poly(styrene)-co-methacrylic acid; and 
a non-ionic surfactant selected from the group consisting of polyethylene glycol oleyl ether, polyoxyethylene (5) nonylphenylether, and polyethylene-block-poly(ethylene glycol); 
wherein the surfactant is present in an amount within a range of 1-10% wt;
wherein the ligand is selected from the group consisting of Pluronic P123, octanethiol, C3 - C21 aliphatic thiols, branched thiols, cyclic thiols, aromatic thiol, C3 - C21 aliphatic amines, branched amines, cyclic amines and aromatic amines; and 
wherein the ligand is present in an amount within a range of 1-10 % wt (claim 7).

However, these are all process limitations which do not carry patentable weight in a claim drawn to structure.  Pieper in view of Chen teaches the structural limitations of claims 1 and 3-7. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pieper in view of Chen as applied to claim 1 above, and further in view of Zhao et al. (PG Pub. No. US 2016/0336490 A1).
Regarding claim 2, Pieper in view of Chen teaches the barrier free quantum dot film according to claim 1, 
wherein the quantum dot particles are made of a material selected from the group consisting of CdSe, ZnS, CdZnS, MAPbX3 (MA= methylammonium; X = Cl, Br, I), and combinations thereof (Pieper, ¶ 0022: CdSe, ZnS among others); 
wherein size of quantum dot particles is within a range of 4 nm to 8 nm (22 comprises a quantum dot core comprising CdSe, which implicitly includes a size range of 3 nm to 10 nm); and
wherein the quantum dot particles are coated with a ligand (Pieper, ¶ 0022).
Pieper in view of Chen is silent to wherein the quantum dot particles are hydrophobized with hydrophobic ligand comprising one or more of C3-C21 aliphatic, branched, cyclic and aromatic thiol.
Zhao teaches a quantum dot hydrophobized with hydrophobic ligand comprising one or more of C3-C21 aliphatic, branched, cyclic and aromatic thiol (¶¶ 0022, 0028, 0038).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the method of Mahoney with the ligand of Zhao, as a means to improve the optical and reliability performance of quantum dots embedded in a matrix (Zhao, ¶ 0053).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pieper in view of Chen as applied to claim 3 above, and further in view of Akai et al. (PG Pub. No. US 2010/0237323 A1).
Regarding claim 8, Pieper in view of Chen teaches the barrier free quantum dot film according to claim 3, 
wherein the jacket shielding method comprises core/shell shielding the quantum dot particles with a multi-shell coating on metal-alloyed cores of the quantum dot particles, 
wherein the multi shell coating comprises a coating layer of 1-5 shells (Pieper, ¶ 0022: quantum dots 22 include at least one shell),
wherein a size of the metal-alloyed core ranges from 4 nm to 8 nm (22 comprises a quantum dot core comprising CdSe, which implicitly includes a size range of 3 nm to 10 nm, which overlaps the claims range of “from 8 nm to 20 nm”); and 
wherein the jacket shielding method provides thermal resistant properties to the shielded quantum dot particles, and 
wherein the jacket shielding method provides thermal resistant properties to the shielded quantum dot particles (Pieper, ¶¶ 0004-0005: shielded quantum dots include at least some resistance to thermal degradation); and 
wherein the metal-alloyed core is made of at least one metal alloy selected from the group consisting of CdSe, ZnSe, CdZnSeS, CdTe and MAPbX3 (MA= methylammonium; X = Cl, Br, I) (Pieper, ¶ 0022: CdSe), and the multi-shell coating is made of at least one of ZnS and CdZnS (Pieper, ¶ 0022: ZnS).
Pieper in view of Chen further teaches the quantum dot comprises a nanocrystal structure (¶ 0022).
Pieper in view of Chen is silent to a size of the metal-alloyed core ranges from 4 nm to 8 nm, and a thickness of the multi-shell coating ranges from 2 nm to 6 nm
Akai teaches a nano-scale quantum dot structure (¶ 0006) comprising a CdSe/ZnS core-shell structure (¶ 0057, similar to that of Mahoney), wherein a total size of the shielded quantum dot particles ranges from 0.5 nm to 20 nm (¶ 0059).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the quantum dot of Mahoney with the size of Akai, as a means to optimize light wavelength and narrow in spectral width, providing excellent in color purity (Akai, ¶ 0006).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, adjusting the sizes of Mahoney to arrive at the claimed ranges involved only routine skill in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the quantum dot of Pieper in view of Chen with the size of Akai, as a means to optimize light wavelength and narrow in spectral width, providing excellent in color purity (Akai, ¶ 0006).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In the instant case, adjusting the sizes of Pieper in view of Chen to arrive at the claimed ranges involved only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TURNER whose telephone number is (571)270-5411. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN TURNER/Examiner, Art Unit 2894